Citation Nr: 1507032	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease of the right first metatarsophalangeal joint (hallux rigidus).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, to include service in Vietnam from September 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal is being processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In September 2014, the Veteran called and informed the AOJ that he had had a podiatry appointment at the VA Medical Center (VAMC) in Loma Linda, California on June 27, 2014, and asked that the associated medical records be obtained for consideration in connection with his appeal.  Thus far, those records have not been procured.  As such, further development is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

When the Veteran was examined for VA compensation purposes in May 2014, the examiner indicated, among other things, that the Veteran had metatarsalgia of the right foot, and that the overall functional impairment of the foot could be described in terms of a "moderate" foot injury.  However, it is not entirely clear from the examiner's report whether all of the described functional impairments are related to the Veteran's service-connected hallux rigidus.  This needs to be clarified.

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC in Loma Linda, California since the time that such records were last procured on June 13, 2014-to particularly include any records pertaining to his reported podiatry appointment on June 27, 2014-following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained should be associated with the record on appeal.

2.  Arrange to have the record on appeal returned to the VA examiner who previously evaluated the Veteran in May 2014.  The examiner should be asked to again review the record, including any additional evidence added to the record since the time of his or her last review of the record, and to prepare a supplemental report indicating whether all of the functional impairments described in the May 2014 report (to include the metatarsalgia described in that report) are at least as likely as not (i.e., are 50 percent or more likely) related to the Veteran's service-connected hallux rigidus.  If it is the examiner's conclusion that the Veteran has functional limitations of the right foot that are more likely due to other causes, those limitations should be described to the extent feasible.

If the examiner in question is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should consider and apply the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5279 and 5284, as appropriate, as well as any other applicable codes.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that includes, among other things, a citation to, and summary of, 38 C.F.R. § 4.71a, Diagnostic Codes 5279 and 5284.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

